Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the items entered, or withdrawn from warehouse, for consumption prior to May 28, 1950, were held dutiable at 20 percent under paragraph 1547 (a) (2) of the tariff act, and the items entered, or withdrawn from warehouse, for consumption on and after May 28, 1950, were held dutiable at 10 percent under said paragraph as modified, supra.